2 N.Y.3d 753 (2004)
MITSUHIRO HONZAWA et al., Respondents,
v.
HIROKUNI HONZAWA et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted March 22, 2004.
Decided April 1, 2004.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied appellants' motion to enlarge the record and affirmed Supreme Court's order denying appellants' motion to vacate the judgment, dismissed upon the ground that such portion of the order does not finally *754 determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.